Citation Nr: 1025397	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-05 454	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts

THE ISSUES

1.  Entitlement to service connection for asbestos-related lung 
disease.  

2.  Entitlement to service connection for lung cancer.  

3.  Entitlement to service connection for colon cancer. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell
INTRODUCTION

The Veteran had recognized active service in the U.S. Army from 
September 1946 to May 1947. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2007 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts.  

In May 2010, the Veteran testified at a local RO hearing before 
the undersigned Acting Veterans Law Judge sitting at Boston, 
Massachusetts.  A transcript of that proceeding is of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served in the U.S. Navy Reserves from 1944 to 
1945 and he had active service in the U.S. Army from September 
1946 to May 1947.  

2.  The Veteran's work in the Pearl Harbor Naval Shipyard was 
during the course of preservice civilian employment, as a result 
of which he was exposed to asbestos but he was not exposed to 
asbestos during his active duty in the Army. 

3.  The Veteran's current asbestosis and postoperative residuals 
of cancer of the right lung are due to his asbestos exposure 
during the course of his preservice civilian employment in the 
Pearl Harbor Naval Shipyard. 

4.  The Veteran postoperative residuals of colon cancer, which 
first manifested decades after his military service, are 
unrelated to his past preservice asbestos exposure or any other 
incidence of his active military service.  

CONCLUSIONS OF LAW

1.  Asbestos-related lung disease, due to exposure to asbestos, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).  

2.  Lung cancer, due to exposure to asbestos, was not incurred in 
or aggravated by service and lung cancer did not manifest within 
one year of the Veteran's discharge from active duty.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2009).  

3.  Colon cancer was not incurred in or aggravated by service, is 
unrelated to alleged inservice asbestos exposure, and colon 
cancer did not manifest within one year of the Veteran's 
discharge from active duty.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion the claimant is to provide (Type One, Type Two, and 
Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Veteran was provided with pre-
adjudication VCAA notice by letters, dated in July 2006 and 
January 2007.  He was notified of the evidence needed to 
substantiate a claim of service connection, namely, evidence of 
an injury, disease, or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during service.  
Also, he was notified that VA would obtain service records, VA 
records, and records from other Federal agencies, and that he 
could submit private medical records or authorize VA to obtaining 
private medical records on his behalf.  The July 2006 RO letter 
informed him of the means by which VA determined disability 
ratings and effective dates, in keeping with Dingess, 19 Vet. 
App. at 473.  And, all of this was prior to the initial 
adjudication of the claims by the RO in March 2007.  

As for content of the VCAA notice, the documents substantially 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice); and 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
five elements of a service connection claim), aff'd Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of the 
claims.  The RO has obtained the Veteran's service treatment 
records as well as private treatment records.  He was afforded a 
VA examination in February 2007.  He testified at a personal 
hearing before the undersigned Acting Veterans Law Judge at the 
May 2010 travel Board hearing.  The Veteran has not identified 
any additionally available evidence for consideration in his 
appeal.  As there is no indication that the Veteran was unaware 
of what was needed for claim substantiation nor any indication of 
the existence of additional evidence for claim substantiation, 
the Board concludes that there has been full VCAA compliance.  

Background

Received from the National Personnel Records Center (NPRC) is a 
copy of a military document reflecting that the Veteran was 
inducted into the U.S. Navy on December 6, 1944, as "AS USN-1" 
in accordance with the Selective Training and Service Act of 
1940.  On that same date he voluntarily enlisted as "AS V-6" in 
the "USNR" to serve for a period of 2 years.  

A copy of a December 6, 1944, examination for induction reflects 
that the Veteran's respiratory system was normal.  A chest X-ray 
was negative.  Another form indicates that he was discharged from 
the U.S. Naval Reserve on September 21, 1945, under honorable 
conditions and that he had not performed any active duty.  

On file is a copy of a Certification of Military Service which 
reflects that the Veteran was a member of the U.S. Navy from 
December 6, 1941, until September 21, 1945, and his discharge was 
under honorable conditions.  It was noted that he had no active 
service other than for training purposes. 

The Veteran's WD AGO Form 53-55 reflects that he entered the Army 
on September 23, 1946, and was discharge on May 27, 1947.  His 
military occupational specialty was a motion picture 
projectionist.  He was qualified as a rifle marksman. He was 
awarded the Army of Occupation Medal and the World War II Victory 
Medal.  His September 1946 entrance examination revealed his 
lungs were normal and that a chest X-ray was negative.  In 
December 1946 he had nasopharyngitis.  His service discharge 
examination in May 1947 noted that he had been seen in February 
1947 for diarrhea in Italy.  On examination his lungs were normal 
and a chest X-ray was negative.  

WD AGO Form 100, Separation - Qualification Record, of the U.S. 
Army reflects the Veteran's service in the Army from September 
1946 to May 1947.  It was also noted that he had been employed at 
the Pearl Harbor Navy Yard for 4 years.   

The Veteran has submitted a copy of a June 5, 1948, Application 
for Refund of Retirement Deductions which is on a U.S. Civil 
Service Commission form.  This shows that he worked as a gas 
cutter and burner with the Public Works Department.  The 
division, bureau, force or service was the Pearl Harbor Navy Yard 
- Navy Department.  The date of January 1, 1947, listed as the 
date of termination of services is crossed out and in place 
thereof is a handwritten notation of September 23, 1946. 

In August 1993 Dr. Solomon reported that a chest X-ray was 
consistent with the Veteran's prior study, showing evidence of 
prior asbestos exposure but based on a radiologist's reading 
there was no evidence of progression.  

A September 1993 operative report from the Beth Israel Hospital 
shows that the Veteran had adenocarcinoma of the rectum for which 
he underwent lower anterior resection.  The discharge summary, in 
October 1993, notes that he had generally been in good health.  
Ten years prior to admission he had developed an unrelenting 
cough and, in the course of a work-up, he was found to have 
bilateral pleural thickening with calcifications, secondary to 
asbestos exposure. He had worked in shipyards during World War 
II.  Since then, particularly in the fall and spring, he would 
develop a bronchial condition, after an upper respiratory 
infection.  He also had a long history of cigarette smoking but 
had not smoked for over 20 years.  He had had a cerebrovascular 
accident in 1986.  The discharge diagnoses were adenocarcinoma of 
the rectum; cardiovascular disease, status post cerebrovascular 
accident; pleural asbestosis; and chronic bronchitis.  He had had 
a resection of the lower anterior rectum in September 1993.  

A report of chest X-rays in April 1994 reflects that the Veteran 
had bulky circumscribed pleural thickening along the lateral 
chest walls and diaphragm with focal calcification characteristic 
of asbestos-related diagnosis.  He had fine linear abnormalities 
at both lung bases most likely due to interstitial fibrosis.  

A July 1994 operative report from the Beth Israel Hospital shows 
that the Veteran had lung carcinoma for which he had a right 
thoracotomy with wedge resection of a right upper lobe mass.  

A December 1995 clinical record from Dr. Murphy noted that the 
Veteran had a medical history that was notable for asbestosis. He 
had had colon surgery in 1993 and right lung surgery in 1994. 

A January 1996 letter from Dr. Dasche, to another physician, 
stated that the Veteran had a history of bronchioaveolar cancer 
and colon cancer, without known metastases.  He had been employed 
in the family scrap business for many years.  

A January 1998 report of an MRI of the Veteran's brain noted that 
he had a history of lung carcinoma and colon carcinoma.  

A June 1998 report of a lumbosacral MR scan from the Beth Israel 
Hospital noted that the Veteran had a history of lung and colon 
cancer.  A July 1998 report of a bone scan from the Beth Israel 
Hospital noted that the Veteran had a history of colon cancer. 

A January 1999 CT scan of the Veteran's chest reflects that there 
was an indication that he had had lung cancer in the past. There 
were again seen multiple bilateral calcified pleural plaques on 
the diaphragmatic pleura consistent with asbestos-related pleural 
disease, which were not significantly changed from July 1994.  A 
right upper lobe nodule had been removed with residual scarring 
and retained surgical suture material. 

On VA examination in February 2007 it was noted that the Veteran 
was retired after having worked for many years in a junkyard.  He 
had been in the U.S. Navy from 1942 until 1946. He had been 
assigned to the Navy Yard where he was employed as a gas and 
cutter and burner for repair of Navy ships dockside.  He stated 
that during that time he was exposed to asbestos and that this 
had been discovered after he had left the service. He stated that 
from 1942 until 1946 his rank had been an apprentice seaman. He 
had been in the Army from 1946 until 1947.  He reported that 
following service he had developed problems with his lungs.  He 
had been seen in about 1993 at which time he was told that he had 
asbestosis of his lungs.  He subsequently developed cancer in his 
right lung, for which he had a lobectomy in 1994 at the Beth 
Israel Hospital.  He stated that he had no problems with 
hemorrhoids during service but that in the 1950s he developed 
problems with hemorrhoids and was seen at the Chelsea Hospital in 
Massachusetts where he underwent a hemorrhoidectomy.  He had no 
complaints referable to hemorrhoids since that time and no rectal 
bleeding, constipation or other problems.  He reported having 
developed colon cancer in 1993 for which he had a colectomy at 
the Beth Israel Hospital with no recurrence of the colon cancer.  

After a physical examination the diagnosis was that he had 
developed asbestosis of his lung due to exposure to asbestos at 
the Pearl Harbor Shipyard when working in the Navy yard, which 
resulted in cancer of the lobe of his right lung. There was 
apparently a definite relationship between asbestosis and the 
development of cancer of the lung.  Also, his colon cancer had 
occurred after he had been out of the service for at least 10 
years and cancer of the colon was not usually associated with a 
past history of asbestosis and was not related to that disease. 

In a handwritten letter the Veteran reported that he had worked 
at the Pearl Harbor Navy Yard from September 6, 1942, to 
September 23, 1946, and that he had entered the U.S. Army on 
September 23, 1946, and was eventually discharged on May 24, 
1947.  He also reported that he had been inducted into the U.S. 
Naval Reserves on December 6, 1944, and had been discharged on 
December 21, 1945.  He had never left his job at Pearl Harbor, 
until 1946 when he joined the Army. 

At the May 2010 travel Board hearing the Veteran's service 
representative stated that after the December 1941 attack on 
Pearl Harbor the Veteran had gone to Hawaii and worked at the 
shipyard there.  In the meantime, he was also a member of the 
Navy Reserve.  While at the shipyard, doing repair work, he was 
exposed to asbestos and now had cancer of the lung and colon, as 
well as asbestosis.  Page 2 of the transcript of that hearing.  
The Veteran testified that he had been working at a shipyard, 
Bethlehem Steel, when he heard that volunteers were being 
accepted to work at the Pearl Harbor Navy Yard.  He had 
volunteered.  He had gone to Pearl Harbor in 1942 and stayed 
there until about 1946.  While he was there he was inducted into 
the U.S. Navy Reserves and they sent him back to work repairing 
the ships damaged in the December 1941 attack.  He had been a gas 
cutter and a burner, cutting metal out and putting metal back in 
again.  He had worked seven days a week.  He had worked there 
until 1946 but he had been called into the Naval Reserve in 1945. 
He had then gone home on leave and while on leave the war ended.  
He had gone to San Francisco to be discharged from the Navy but 
was told he had to be discharged in Hawaii.  After he returned to 
Hawaii, and after staying there a short while, he had volunteered 
for induction into the Army, in which he remained until 
eventually discharged from active service.  Thereafter, he had 
asbestos in his lungs and had had a lobe of one of his lungs 
removed.  Page 3.  

The Veteran testified that his exposure to asbestos in the Pearl 
Harbor Navy Yard led to his asbestos lung disease and his lung 
cancer.  Pages 3 and 4.  It also led to his colon cancer.  X-rays 
have shown that he still has asbestos in his lungs.  Page 4.  

Principles of Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  A showing of inservice 
chronic disease requires evidence of (1) a sufficient combination 
of manifestations for disease identification, and (2) sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  A showing of continuity of symptoms is not required 
when disease identity is established but is required when 
inservice chronicity is not adequately supported or when an 
inservice diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Certain conditions, such as cancer, will be presumed 
to have been incurred in service if manifested to a compensable 
degree within 1 year after service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical evidence 
of a nexus between the claimed in-service injury and the present 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007). If 
some of these elements cannot be established, a veteran can 
instead establish continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology requires a show "(1) that 
a condition was 'noted' during service, (2) evidence of 
postservice continuity of the same symptomatology, and (3) 
medical or lay evidence of a nexus between the present disability 
and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

The Board must find whether the preponderance of the evidence is 
against the claim.  If so, it is denied, but if the preponderance 
supports the claim or the evidence is in equal balance, the claim 
is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If 
the Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

As to asbestos-related diseases, the Board notes there are no 
laws or regulations specifically dealing with asbestos and 
service connection.  However, the VA Adjudication Procedure 
Manual, M21-1 (M21-1), and opinions of the United States Court of 
Appeals for Veterans Claims (Court) and General Counsel provide 
guidance in adjudicating these claims.

In 1988, VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation claims.  
See Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  
The information and instructions contained in the DVB Circular 
since have been included in VA Adjudication Procedure Manual, 
M21-1, part VI, paragraph 7.21 (October 3, 1997).  VA must 
adjudicate the veteran's claim for service connection for a lung 
disorder, as a residual of exposure to asbestos, under these 
guidelines.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

As to the M21-1, it provides that, when considering these types 
of claims, VA must determine whether military records demonstrate 
evidence of asbestos exposure in service (see M21-1, Part III, 
par. 5.13(b) (October 3, 1997); M21-1, Part VI, par. 7.21(d)(1) 
(October 3, 1997)); determine whether there was pre-service 
and/or post-service evidence of occupational or other asbestos 
exposure (Id.); and thereafter determine if there was a 
relationship between asbestos exposure and the currently claimed 
disease, keeping in mind the latency and exposure information 
found at M21-1, Part III, par. 5.13(a) (see M21-1, Part VI, par. 
7.21(d)(1) (October 3, 1997)).  

In this regard, the M21-1 provides the following non-exclusive 
list of asbestos related diseases/abnormalities:  asbestosis, 
interstitial pulmonary fibrosis, effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, lung cancer, 
bronchial cancer, cancer of the larynx, cancer of the pharynx, 
cancer of the urogenital system (except the prostate), and 
cancers of the gastrointestinal tract.  See M21-1, Part VI, par. 
7.21(a)(1) & (2).

The M21-1 also provides the following non-exclusive list of 
occupations that have higher incidents of asbestos exposure:  
mining, milling, work in shipyards, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, and manufacture and installation of roofing and 
flooring materials, asbestos cement sheet and pipe products, and 
military equipment.  See M21-1, Part VI, par. 7.21(b)(1).  In 
addition, the M21-1 notes that, during World War II, several 
million people employed in U.S. shipyards and U.S. Navy personnel 
were exposed to asbestos.  See M21-1, Part VI, par. 7.21(b)(2).

Next, the Board notes that the M21-1 provides the following 
medical guidance:  in order for an appellant to have a clinical 
diagnosis of asbestosis the record must show a history of 
exposure and radiographic evidence of parenchymal lung disease 
(see M21-1, Part VI, par. 7.21(c)); the latent period for 
asbestosis varies from 10 to 45 or more years between first 
exposure and development of disease (see M21-1, Part VI, par. 
7.21(b)(2)); and exposure to asbestos may cause disease later on 
even when the exposure was brief (as little as a month or two) or 
indirect (bystander disease) (Id.).

M21-1 does not create a presumption of in-service exposure to 
asbestos for claimants that worked in one of the occupations that 
the M21-1 listed as having higher incidents of asbestos exposure.  
See Dyment v. West, 13 Vet. App. 141, 145 (1999); see also Ennis 
v. Brown, 4 Vet. App. 438, vacated at 4 Vet. App. 523, new 
decision issued at 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993); Ashford v. Brown, 10 Vet. App. 120 
(1997).  Thus, in claims of service connection for disability due 
to asbestos exposure, the appellant must first establish that the 
disease that caused or contributed to his disability was caused 
by events in service or an injury or disease incurred therein.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

As to the General Counsel, in VAOPGCPREC 04-2000 (April 13, 
2000), it was held as follows:  M21-1, Part VI, par. 7.21(a), 
(b), & (c) are not substantive in nature, but nonetheless need to 
be discussed by the Board in all decisions; the first three 
sentences of M21-1, Part VI, par. 7.21(d)(1) are substantive in 
nature and the development criteria it lays out must be followed 
by the agency of original jurisdiction; and M21-1, Part VI, par. 
7.21 does not create a presumption of medical nexus between a 
current asbestos related disease and military service.

Here, the evidence shows that the Veteran had asbestosis and 
colon cancer in 1993, although he also had a chronic and 
unrelenting cough as much as 10 years earlier.  He had surgery 
for colon cancer in 1993 and in 1994 for lung cancer.  The 
opinion of all medical examiners has been that the asbestosis and 
lung cancer are due to exposure to asbestos in the Pearl Harbor 
Navy Shipyard but the only opinion on file as to the etiology of 
the colon cancer simply does not link it with any exposure to 
asbestos. 

However, here there is no contention or evidence that the Veteran 
was exposed to asbestos during his active service in the Army 
from September 1946 to May 1947.  Rather, the Veteran contends 
that he was exposed to asbestos in the Pearl Harbor Navy Shipyard 
while he was in the U.S. Navy Reserves.  Despite this contention, 
it must be noted that the Veteran never performed any active duty 
while in the Navy Reserves and had no more than duty for 
training.  On the other hand, the Veteran testified that he had 
worked for four years in the Pearl Harbor Navy Shipyard.  
However, this is not shown to be in any was connected to his 
having been in the Navy Reserves but, rather, his being in the 
Pearl Harbor Navy Shipyard was part of his civilian employment.  
Exposure to asbestos as a civilian prior to his recognized active 
duty in the Army (during which he had not asbestos exposure) does 
not serve as a basis for an award of VA disability compensation 
benefits.  

In sum, the Veteran's exposure to asbestos was prior to his 
recognized active duty was a result of his civilian employment 
and is unrelated to any military service in the Navy Reserves or 
his later active duty in the Army.  Thus, service connection for 
asbestos-related lung disease, lung cancer, and colon cancer must 
be denied. 


ORDER

Service connection for asbestos-related lung disease, lung 
cancer, and colon cancer is denied.  


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


